United States Court of Appeals
                     For the First Circuit


No. 02-2323

                       IN RE JOAN E. CARP,
                             Debtor.

                       ___________________

                       RICHARD W. GANNETT,
                      Plaintiff, Appellant,

                               v.

                          JOAN E. CARP,
                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on August 18, 2003 is
corrected as follows:

     On page 2, line 7 — change "debtor" to "creditor"